Name: Commission Decision No 3565/83/ECSC of 16 December 1983 amending Decision No 2-52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  monetary economics;  taxation;  EU finance
 Date Published: 1983-12-17

 Avis juridique important|31983S3565Commission Decision No 3565/83/ECSC of 16 December 1983 amending Decision No 2-52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty Official Journal L 355 , 17/12/1983 P. 0019 - 0019 Finnish special edition: Chapter 1 Volume 2 P. 0035 Spanish special edition: Chapter 01 Volume 4 P. 0055 Swedish special edition: Chapter 1 Volume 2 P. 0035 Portuguese special edition Chapter 01 Volume 4 P. 0055 *****COMMISSION DECISION No 3565/83/ECSC of 16 December 1983 amending Decision No 2-52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Having regard to Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty (1), as last amended by Decision No 6-65 (2), Having regard to Commission Decision No 3289/75/ECSC of 18 December 1975 on the definition and conversion of the unit of account to be used in Decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community (3), as amended by Decision No 3334/80/ECSC (4), Whereas in the light of experience and expected developments it is necessary, for the purpose of maintaining a simple and economical system of administration pursuant to the third paragraph of Article 5 of the Treaty, to raise the existing threshold for the levy from 100 ECU to 250 ECU; Whereas to raise this threshold to 250 ECU would entail only a minimal loss of income from levies; After consultation with the Council, HAS ADOPTED THIS DECISION: Article 1 In the third sentence of Article 4 (1) of Decision No 2-52, '100' is hereby replaced by '250' and 'EMA units of account' is hereby replaced by 'ECU'. Article 2 This Decision shall apply to levies payable on amounts produced after 1 January 1984. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1983. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1) OJ of the ECSC No 1, 30. 12. 1952, p. 3. (2) OJ No 46, 22. 3. 1965, p. 696/65. (3) OJ No L 327, 19. 12. 1975, p. 4. (4) OJ No L 349, 23. 12. 1980, p. 27.